UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05085 Capital Income Builder (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital Income Builder® [photo of a row of trees in a field] Special feature The power of long-term dividend investing u See page 6 Annual report for the year ended October 31, 2010 Capital Income Builder seeks to provide a level of current income that exceeds the average yield on U.S. stocks generally and a growing stream of income over the years. Growth of capital is a secondary objective. This fund is one of the 32 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.62% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details. The fund’s 30-day yield for Class A shares as of November 30, 2010, reflecting the 5.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 3.30%. Results for other share classes can be found on page 34. Equity investments are subject to market fluctuations. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The global economy appeared to regain its footing over Capital Income Builder’s most recent fiscal year, even as recent signs of economic weakness have sparked uncertainty both here and abroad. Yet investors have embraced rising corporate profits, and global markets continued their recovery. For the fiscal year ended October 31, 2010, the fund’s 12-month dividend yield was 3.87%, as calculated by Lipper. That’s more than the 1.90% yield posted by Standard & Poor’s 500 Composite Index, which is unmanaged and has no expenses. The fund’s yield also surpassed the 2.81% average yield of the 571 income funds tracked by Lipper. In terms of total return, Capital Income Builder gained 12.3%, bettering the 12.2% showing of its peer group, the Lipper Income Funds Average. The S&P 500 climbed 16.5%, while the unmanaged MSCI EAFE Index, which measures developed markets outside North America, rose a more modest 8.8%. As shown in the table, the fund has surpassed both the S&P 500 and Lipper over longer time periods. Growth of income While companies have slowly begun to restore dividends cut in the wake of the 2008–2009 market downturn, yields have yet to return to previous levels, especially in the United States. [Begin Sidebar] Results at a glance For periods ended October 31, 2010, with all distributions reinvested Average annual total returns Total returns 1 year 5 years 10 years Lifetime(since 7/30/87) Capital Income Builder (Class A Shares) % Standard & Poor’s 500 Composite Index1 –0.01 Lipper Income Funds Average2 Consumer Price Index (inflation)3 1 The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 2 Source: Lipper. Averages are based on total return and do not reflect the effect of sales charges, account fees or taxes. 3 Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. [End Sidebar] [photo of a row of trees in a field] [Begin Sidebar] In this report Special feature 6 The power of long-term dividend investing Capital Income Builder’s portfolio counselors believe in investing for the long term, but have proven to be adaptable in changing times. Contents 1 Letter to shareholders 4 The value of a long-term perspective 12 Summary investment portfolio 18 Financial statements 35 Board of trustees and other officers [End Sidebar] Shareholders received a dividend payment of 42 cents a share in the fund’s fiscal second quarter and payments of 45 cents per share for the other three. Additionally, a special dividend of 16.5 cents was paid in December 2009. On November 29, the board of trustees approved a dividend payment of 45.5 cents a share for December, a half-cent increase from the previous quarter. The board also approved a special dividend, the amount of which has yet to be finalized as of this writing. We are cautiously optimistic that the fund will generate steadier dividend growth in the future. While we cannot promise that quarterly dividend increases will continue in the coming year, it has always been the fund’s primary goal to grow income for our shareholders. As market conditions and the fund’s income allow, we hope to do so once again. Our investment landscape The stock market rally that began in March 2009 continued through the fund’s 2010 fiscal year, though with more volatility. An improved economic backdrop early in the period gave way to increased uncertainty as U.S. economic growth slowed and job creation stagnated. As a result, the bulk of returns from the fund’s U.S. holdings were generated during the initial months of its fiscal year. The change in outlook that occurred is reflected in the S&P 500’s return of just 0.8% for the six months ended October 31, 2010. A number of markets outside the U.S. experienced nearly the opposite trajectory. The specter of a European debt crisis, prompted by sovereign debt problems in Greece, Ireland, Spain and other nations, kept stocks volatile early in the period. However, European markets rallied during the summer, and the majority of the fund’s overseas holdings saw their returns increase in the latter part of the year. Concerns about European debt and the U.S. economy kept companies from growing their dividends to the extent we would have liked. There are indications that a dividend culture is beginning to take hold among some Asian companies, but Europe remains one of the better environments for dividend-paying stocks. The fund’s fixed-income holdings, which consist primarily of U.S. Treasuries and corporate debt, once again contributed to income. In addition, with higher rated debt rallying through much of the year, the bond portfolio’s increased value also aided in capital appreciation. [Begin Sidebar] Capital Income Builder’s annual dividends compared with inflation (dividends as declared and adjusted for reinvested capital gains) [begin bar/line chart] Dividend Special dividend Additional income earned on initial shares if capital gain distributions were reinvested InflationConsumer Price Index (through October 2010) Oct-87 Oct-88 Oct-89 Oct-90 Oct-91 Oct-92 Oct-93 Oct-94 Oct-95 Oct-96 Oct-97 Oct-98 Oct-99 Oct-00 Oct-01 Oct-02 Oct-03 Oct-04 Oct-05 Oct-06 Oct-07 Oct-08 Oct-09 Oct-10 [end bar/line chart] *Not a full fiscal year. Fiscal years ended October 31 [End Sidebar] The fund’s holdings Capital Income Builder’s portfolio counselors and investment analysts search across geographic borders and industry sectors for companies with strong balance sheets and the potential for both dividend increases and capital appreciation over time. Consumer staples companies — long considered stalwarts during recessions and recoveries — currently represent the fund’s largest concentration at 11.8%. Our holdings in financials, which we feel reflect long-term survivors of restructuring within the industry, stand at 10.2%. Telecommunications, with a 9.9% weighting in the portfolio, remains a growth area throughout the world, particularly in emerging markets. Nine of the fund’s top 10 holdings produced positive returns for the fiscal year, led by Altria Group, which gained 40.4% on a total return basis and increased its dividends 9.2%. This was followed by Latin American telecommunications company América Móvil, which rose 29.8%, with a 69.5% increase in dividends. Our largest position, Philip Morris, gained 23.5% and grew its dividend 8.2% over the year. Though its return fell 4.7%, French energy and utility company GDF SUEZ realized a yield of 4.4%. [Begin Sidebar] Largest equity holdings (as of October 31, 2010) Company Percent of net assets Philip Morris International % AT&T Altria Royal Dutch Shell Merck Novartis América Móvil Kraft Foods ConocoPhillips GDF SUEZ [End Sidebar] Looking ahead For all the concerns about the economic recovery going forward, it is worth noting that stock markets worldwide have continued to rise. While those concerns remain valid, global economies are indeed growing, though at a slower pace than we saw at the start of the fund’s fiscal year. [Begin Sidebar] A lifetime of income generated (Capital Income Builder’s 12-month yields versus its benchmarks — years ended October 31) [begin line chart] date Capital Income Builder Lipper Income Funds Average S&P 500 10/31/88 04/30/89 10/31/89 04/30/90 10/31/90 04/30/91 10/31/91 04/30/92 10/31/92 04/30/93 10/31/93 04/30/94 10/31/94 04/30/95 10/31/95 04/30/96 10/31/96 04/30/97 10/31/97 04/30/98 10/31/98 04/30/99 10/31/99 04/30/00 10/31/00 04/30/01 10/31/01 04/30/02 10/31/02 04/30/03 10/31/03 04/30/04 10/31/04 04/30/05 10/31/05 04/30/06 10/31/06 04/30/07 10/31/07 04/30/08 10/31/08 04/30/09 10/31/09 04/30/10 10/31/10 [end line chart] All numbers calculated by Lipper. [End Sidebar] [Begin Sidebar] Where the fund’s assets are invested (percent invested by country/region) October 31, 2010 Equities United States % Europe Asia/Pacific Other Total equities % Bonds United States Other Total bonds % Short-term securities & other assets less liabilities % Total % [End Sidebar] We continue to closely monitor the fund’s holdings, as well as economic and market environments around the world. A repeat of the 2008–2009 market downturn is, we believe, unlikely at this point. As always, we invest for the long term. We encourage you to take a similar perspective regarding this fund and your personal portfolio. For more on investing and the fund, please turn to the feature on page 6. We appreciate your continued trust and look forward to reporting to you again in six months. Cordially, /s/ James B. Lovelace James B. Lovelace Vice Chairman of the Board /s/ Joyce E. Gordon Joyce E. Gordon President December 7, 2010 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has grown over the fund’s lifetime Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns based on a $1,000 investment (for periods ended October 31, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details. [begin mountain chart] date Capital Income Builder with dividends reinvested Capital Income Builder excluding dividends Standard & Poor’s 500 Composite Index with dividends reinvested2 Lipper Income Funds Average3 7/30/1987 $ 10/31/1987 $ 10/31/1988 $ 10/31/1989 $ 10/31/1990 $ 10/31/1991 $ 10/31/1992 $ 10/31/1993 $ 10/31/1994 $ 10/31/1995 $ 10/31/1996 $ 10/31/1997 $ 10/31/1998 $ 10/31/1999 $ $ $ 10/31/2000 $ 10/31/2001 $ 10/31/2002 $ 10/31/2003 $ 10/31/2004 $ 10/31/2005 $ 10/31/2006 $ 10/31/2007 $ 10/31/2008 $ 10/31/2009 $ 10/31/2010 $ [end mountain chart] Year ended October 31 4 Total value Dividends reinvested5 $ 92 Value at year-end1,5 $ CIB total return )% ) Year ended October 31 Total value Dividends reinvested5 Value at year-end1,5 CIB total return Year ended October 31 Total value Dividends reinvested5 Value at year-end1,5 CIB total return Year ended October 31 Total value Dividends reinvested5 Value at year-end1,5 CIB total return ) Average annual total return for fund’s lifetime9.61% 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2Standard & Poor’s 500 Composite Index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3Calculated by Lipper with all distributions reinvested. The Lipper Income Funds Average (as shown) only includes funds that have been in existence since July 30, 1987. Results of the Lipper Income Funds Average reflect fund expenses but do not reflect any applicable front-end sales charges, account fees or taxes. If any applicable front-end sales charges were included, results of the average would be lower. 4For the period July 30, 1987 (when the fund began operations), through October 31, 1987. 5Prior to January 1, 2009, dividends from net investment income were declared daily and paid to shareholders quarterly. As of January 1, 2009, the fund began declaring and distributing dividends on a periodic basis. Dividends reinvested reflect quarterly dividends actually paid during the period, while year-end values are adjusted for cumulative dividends accrued but not yet paid. The results shown are before taxes on fund distributions and sale of fund shares. The power of long-term dividend investing [photo of a grass and flower filled field] [photo of grapes on a vine] [Begin Sidebar] After an extended period of economic turmoil, Capital Income Builder’s investment focus on companies that seek to grow their dividends — a philosophy that hasn’t changed since its inception — has resulted in returns that have surpassed those of the overall market. [End Sidebar] Two years ago, Capital Income Builder’s annual report was an unwelcome reminder of just how difficult times were. Stock market volatility was the worst it had been since the Great Depression. Perhaps more unfathomable was the fact that the viability of the global financial system was in doubt. Today, the investment landscape has improved considerably, though it still has a significant amount of ground to regain. The economy has begun to move forward, but at a very cautious pace, and unemployment remains dismayingly high. Market indexes have yet to return to levels they achieved just three years ago, and many pundits have taken to describing the last decade as “lost.” If you’ve been an investor in Capital Income Builder for the last decade, however, that time period might not seem quite so lost. As of October 31, its fiscal year-end, the fund realized an average annual total return of 7.4%. For the same period, the unmanaged Standard & Poor’s 500 Composite Index was flat. “Capital Income Builder’s investment philosophy has, over time, helped it to realize returns that are better than what the market has provided,” says Jim Lovelace, a portfolio counselor for the fund. A long-standing philosophy Since the fund’s inception in 1987, dividend investing has been its driving focus. It’s a philosophy rooted in the belief that — over the long term — companies with the ability to grow their dividends will see an increase in share price as well. “Companies that pay out dividends are generally some of the healthiest companies around,” observes portfolio counselor Joyce Gordon. “Almost by necessity these companies have healthy balance sheets, and while they might not be the most exciting companies, they tend to hold their value better during downturns.” Since the beginning, the fund has focused on two kinds of equities: those of companies that offer a high yield but perhaps lack good prospects for growth, and those of companies whose dividends are growing but may not yield as much. This combination of growth and yield has enabled the fund to top the Lipper Income Funds Average over the past fiscal year and for longer periods as well. “This isn’t a homogenous portfolio,” Jim adds. “From the beginning, we wanted the fund to offer a measure of diversity, and having a dual objective has certainly made that possible. The less a potential investment yields, the more we’ll want it to contribute to growth and vice versa.” In addition to this mix of equities, the fund’s fixed-income component helps stabilize both income and return. It is not impacted by volatility to the extent that stocks are, and it often generates comparable yields — even in the current low-yielding environment. A nimble approach While the philosophy of Capital Income Builder hasn’t changed over the years, the flexibility of its structure enables the fund’s portfolio counselors to choose from a vast pool of investments in their quest for both income and growth. “The philosophy hasn’t changed, but the approach has,” Joyce offers. “The approach continues to evolve — and that’s where we feel we can make a difference and add value for our shareholders.” As of the end of the most recent fiscal year, 44.5% of the fund’s portfolio is invested outside the U.S., with 91.7% of that total representing equities. This allocation between international and domestic holdings has less to do with a desire to be invested in a certain country than it does with finding the right companies in which to invest. “To us, it’s never about which sector is hot or where a company is domiciled,” says portfolio counselor David Riley. “The approach is always about the individual investment. Perhaps it’s a domestic stock; perhaps it’s a global bond. The aim is to find the best mix of capital appreciation and income.” Grounded in research Of course, thorough research is necessary to properly identify potential investments, and it’s long been a hallmark of all the American Funds. “Our investment philosophy and emphasis on research haven’t wavered, and I believe that has served us well,” says portfolio counselor Tim Armour. “Most stocks dropped a lot during the downturn, but we didn’t shy away from investing in companies we believed could continue growing their dividends over the long term.” “When you talk about Capital Income Builder, you’re really describing a global approach to investing,” observes portfolio counselor and analyst Brad Vogt. “We have leeway to search far and wide for companies that can meet our dividend standards, and that also allows us to participate in some of the most exciting market opportunities in the world — while still keeping volatility in check.” Currently, there are dozens of investment analysts located worldwide participating in Capital Income Builder. They not only help the portfolio counselors identify potential investments, some of them also put their best ideas to work by managing a portion of the fund themselves. “Global investing requires global research capabilities, and that’s a very important part of what we’re able to do,” says Winnie Kwan, a Hong Kong-based portfolio counselor, analyst and research director. “When you look at our portfolio counselors and analysts, you’ll find that their backgrounds comprise a blend of geographic and industry specialties. That experience and international footprint are critical to the fund’s success.” [Begin Sidebar] Finding the “lost” decade For those looking at the unmanaged Standard & Poor’s 500 Composite Index* — widely considered the U.S. stock market’s benchmark — the past decade might indeed seem like a wash. For the 10 years ending October 31, 2010, the S&P 500 had an average annual total return of –0.01%. Yet as you can see here, Capital Income Builder not only had positive total returns over the past five- and 10-year periods, but also surpassed its peer group, as represented by the Lipper Income Funds Average†, on a one-, five- and 10-year basis. *The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. †Source: Lipper. Averages are based on total return and do not reflect the effect of sales charges, account fees or taxes. Average annual total return [begin bar chart] 1 Year 3 Years 5 Years 10Years Capital Income Builder % -4.52 % % % S&P 500 % -6.48
